Exhibit 10.48

INDENTURE OF LEASE

THIS INDENTURE MADE AT BANGALORE is dated the date on which the lease is
registered with the Indian State Government.

BETWEEN

INFORMATION TECHNOLOGY PARK LIMITED, a Company incorporated under the Companies
Act, 1956, having its Registered Office at International Tech Park, Whitefield
Road, Bangalore 560 066 hereinafter called “ITPL” (which expression shall unless
repugnant to the context or meaning thereof be deemed to include its successors
in business and assigns) of the One Part, represented by its Authorised
Signatory Mr.S.Chandrasekar;



--------------------------------------------------------------------------------

AND

Synplicity Software India Pvt. Ltd., a Company incorporated under the Companies
Act, 1956 having its registered Office at, Unit NO. 02, 3rd Floor, Innovator,
International Tech Park, Bangalore, hereinafter called “the Lessee” (which
expression shall unless repugnant to the context or meaning thereof be deemed to
include its successors and permitted assigns) of the Other Part, represented by
its Authorised Signatory Dr. H.V.Ananda.

W H E R E A S

 

1. KIADB granted to ITPL a lease of land for a period of eleven years and
thereafter to be converted into freehold, subject to fulfillment of certain
conditions.

 

2. On ITPL fulfilling the conditions KIADB executed a sale deed in respect of
the property and granted a freehold title to ITPL.

 

3. In accordance with the various permissions, ITPL has developed the said land
by constructing on the said land inter alia several multi-storied buildings
consisting of Office, Production, Commercial and Residential Units (hereinafter
referred to as “the said buildings”) the entire development intended to be used
for Electronics, Information Technology, Telecommunication, IT Enabled Services
and other allied activities.

 

4. The Lessee being eligible for allotment of a Unit in the International Tech
Park and having evinced an interest in acquiring by way of Lease the Office Unit
described in clause 1 herein below and ITPL is agreeable to lease such Office
Unit to the Lessee.

 

5. The Parties are now desirous of entering into this Indenture setting out the
terms and conditions on which the Office Unit is to be taken on lease by the
Lessee.

NOW THIS INDENTURE WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:

 

1.0 UNIT DESCRIPTION:

 

1.1 Unit No. 01 & 02 having a super built up area of approximately 17,271.81
square feet situated on the Seventh floor of Navigator Building in International
Tech Park, Sadarmangala / Pattandur Agrahara, Whitefield Road, Bangalore and
demarcated on the floor plan annexed hereto as ANNEXURE 1 and shown surrounded
by a red colour boundary line.



--------------------------------------------------------------------------------

2.0 USAGE :

 

2.1 The Lessee shall use the Unit only for the purpose of IT/ITES and shall not
use the same for any other purpose without the prior written consent of ITPL.

 

2.2

ITPL may, if it deems fit and subject to such terms and conditions as may be
specified in writing, allow the change of or carrying on of additional
activities, provided that the same are permitted by the terms of the Lease Deed
dated 6th June 1995 executed between Karnataka Industrial Area Development Board
(“KIADB”) and ITPL and the permissions granted to ITPL by Government
bodies/authorities in connection with the IT Park.

 

2.3 The Lessee undertakes and represents that it has obtained all necessary
permissions and approvals as required, to carry out its activities in the Unit
and is legally competent to enter into this Indenture and shall be solely
responsible and liable for the same.

 

3. TENURE :

 

3.1

The Lease shall be for a fixed term of 3 years. The tenure of the Lease shall be
as mentioned in Annexure – 2. The Lease shall commence on 15th January 2007 and
ending on 14th January 2010.

 

4. SPECIFICATIONS:

 

4.1 The specifications of the Unit are enclosed at ANNEXURE-3.

 

5. CONSIDERATION :

 

5.1

Rental: The rent for the unit is Rs.45/- (Rupees Forty Five Only) per square
foot per month. The monthly rent payable is Rs 7,77,231/- (Rupees Seven Lakhs
Seventy Seven Thousand Two Hundred And Thirty One only). The rental is payable
every month in advance on or before the 5th day of the month.

 

5.2 Refundable Security deposit: The Lessee shall deposit an interest free
refundable security deposit equivalent to 12 months rental as and by way of
security for the due observance and compliance of the terms and conditions of
this Indenture/Byelaws. The amount of such deposit shall be as mentioned in
ANNEXURE – 2. The Security Deposit shall be returned to the Lessee after
reinstatement of the unit by the Lessee to its original condition (as was at the
time of handover), subject to deduction of such sum as may be due and owing by
the Lessee to ITPL under this Indenture including any damages caused to the
unit. The Security deposit or such sum after making the necessary deductions
shall be returned by ITPL to the Lessee, within a period of two weeks after
handing over vacant, debonded and reinstated possession of the Unit. It is
clarified that it shall be the obligation of the Lessee to reinstate the Unit to
its original condition (normal wear and tear excepted).



--------------------------------------------------------------------------------

5.4 Late payment: ITPL shall be entitled to charge interest at the rate 15% per
annum or part thereof on all delayed payments under the terms of these presents,
from the date the said amount is payable by the Lessee, till the date of payment
of the said amount. However such interest shall not be charged unless a 30 days
notice in writing has been given and the payment is still due by the lessee.

 

5.5 Stamp duty and Others: The Lessee shall pay stamp duty, registration charges
and other costs and expenses incidental to the registration of this Indenture of
Lease.

 

5.6 Payment Date: The rent shall be payable in advance without any deduction on
or before the 5th day of every month. The rental for the first month from the
date of lease commencement shall be payable in advance on a pro-rata basis for
the remaining part of the month. All other amounts towards payment of
electricity etc shall be paid within a period of 7 days from the date of
billing.

 

5.7 Services Agreement : The Lessee shall enter into a separate Services
Agreement with the ITPL or its assignee(s) in relation to the operation and
maintenance of the common areas and the use of the car park.

 

6. TERMINATION:

 

6.1 Subject to clause 5.4 above, ITPL shall be entitled to terminate the lease
in the event the Lessee commits any breach of the terms of this Indenture. The
liability to pay interest on delayed payments shall not affect ITPL’s right to
terminate these presents or any other legal right that may accrue to ITPL as a
result of such breach by the Lessee, including the right to claim damages. A
failure by the Lessee to make payment of the amounts on the dates they are due,
will be considered as breach of this Indenture and the consequences provided
upon such breach shall follow.

 

6.2 In the event the rent and the amounts payable as provided in these presents
and any increase therein, shall be in arrears for the period of 30 days after
becoming due, or if the Lessee fails to observe and perform any of the
covenants, terms and conditions, it shall be lawful for ITPL at any time
thereafter to enter upon the said Unit or any part thereof with power to recover
all the arrears of amounts payable as provided in these presents and thereupon
the Lease shall absolutely be determined, but without prejudice to the other
legal rights of ITPL in respect of the breach of any of the terms and conditions
herein.

 

6.3 ITPL shall give a 30 days notice in writing to the Lessee before exercising
the aforesaid right of re-entering. The notice shall require the Lessee to pay
the amounts payable as provided in these presents or to make good the breach of
the terms and conditions in respect of which the aforesaid right is intended to
be exercised by ITPL and the failure by the Lessee to do so within 30 days from
the date of receipt of such notice shall constitute a breach.



--------------------------------------------------------------------------------

6.4 The Lock-in period is three years and in the event of premature termination
Of Lease during the Lock-in period, the Lessee undertakes to pay the rental for
the remaining period of the lease. However this shall not be applicable, in the
event of premature termination being effected by ITPL .

 

7. LESSEE’S RIGHTS AND COVENANTS :

The Lessee shall:

 

7.1 Be entitled to the use of the lifts, entrances, staircases, corridors
passages and access to the building for the purpose of ingress and egress to and
from the said Unit.

 

7.2 Upon the Lessee paying the rent and the amounts as provided in these
presents and observing and performing the terms and conditions of these
presents, the Lessee shall during the said Term, be entitled to quietly enjoy
the said Unit without any interruption by ITPL or any person or persons claiming
by from and under or in trust for it.

 

7.3 Maintain the Unit at the Lessee’s own cost in good and tenantable repair and
condition from the date the possession of the Unit has been taken and shall not
do or suffer to be done anything in or to the building in which the Unit is
situated or with regard to the staircase, lift/s or any passages or Common Areas
and facilities in the building in which the Unit is situated which may be
against the rules and regulations of the concerned local body or any other
Authority.

 

7.4 Not change/alter or make addition in or to the building in which the Unit is
situated or in the Unit itself without the prior written consent of ITPL.

 

7.5 Not demolish or cause to be demolished the Unit or any part thereof nor
cause any alteration in the elevation and outside colour scheme of the building
in which the Unit is situated.

 

7.6 In the event of committing any act in contravention of the above provision,
the Lessee shall be responsible and liable for the consequences thereof to the
concerned local authority and/or other public authority and also under these
presents.

 

7.7 In the event of generating any e-waste the Licensee shall be responsible to
dispose all e-waste as per the statutory requirements and environment norms

 

7.8 Observe the terms and conditions of this Indenture of Lease and the
provisions of the Bye-laws which are subject to change from time to time at the
discretion of ITPL and otherwise abide by all such directions of ITPL and the
management of the IT Park for administration and regulation of the IT Park.

 

7.9 On the expiration or sooner determination of these presents, the Lessee
shall peaceably and quietly yield up peaceful and vacant reinstated possession
of the said Unit in a state of good and tenantable repair and condition,
reasonable wear and tear excepted.



--------------------------------------------------------------------------------

7.10 Perform and observe all the obligations which the Lessee of the Unit may be
liable to perform or observe during the tenure of the Lease.

 

7.11 In the event the Unit is bonded with Software Technology Parks of
India/Customs/Appropriate Authority, it shall be the Lessee’s sole
responsibility to de-bond the Unit and furnish the necessary Certificate to
ITPL, prior to handing back the reinstated vacant possession of the Unit.

 

8.0 ITPL’S RIGHTS AND COVENANTS:

 

8.1 ITPL shall always be entitled to the balance Floor Area Ratio (FAR) in
respect of the land on which the Unit is situated and the Lessee shall not have
any interest in the same. In the event of the Floor Area Ratio (FAR) being
increased or made transferable, development rights or the equivalent being
available in respect of or on the said land, the same shall inure to the benefit
of ITPL.

 

8.2 ITPL shall be entitled to make additions, raise storeys, construct
additional blocks or structures as may be permitted and the same shall be the
property of ITPL, which shall be free to dispose off the same and the Lessee
shall not be entitled to object to such construction or disposition.

 

8.3 In the event of the Lessee failing to make any payment, ITPL shall be
entitled to cease to provide the services set out in the Services Agreement and
shall also be entitled to disconnect the electricity supply to the Lessee.

 

8.4 In the event of any default in payment of the above mentioned amounts and in
the event the Lessee makes partial payments towards actual amounts outstanding,
the amounts received shall be allocated as per ITPL’s discretion towards
settlement/adjustment of various bills and it shall be ITPL’s prerogative to
allocate the said amounts towards earlier bills

 

8.5 The entire IT Park including the said land, the buildings constructed
thereon, the Facilities and Services, open spaces, Common Areas and Common
Amenities and the specialized and distinctive services provided in the IT Park
shall be controlled, maintained and managed by ITPL alone.

 

8.6 ITPL shall be entitled to lease, license, agree to lease, or sell other
Units in the IT Park subject to such terms and conditions as ITPL may think fit
and neither the Lessee nor the persons deriving title under the Lessee shall
have the benefit of the right to enforce or to have enforced or to prevent the
release or modification of any covenant, agreement or conditions entered into by
the present or future tenant.

 

8.7 If the Lessee fails to observe any law, direction, order, notice or
requirements of any Government or public body or Authority, ITPL may in its sole
discretion perform the same and all expenses and costs incurred thereby shall be
recoverable from the Lessee by ITPL.



--------------------------------------------------------------------------------

8.8 ITPL shall not be liable to the Lessee for any loss, damage or inconvenience
caused directly or indirectly and the Lessee shall not hold ITPL so liable.

 

8.9 ITPL shall be entitled to transfer, mortgage or dispose of its interest in
the said Unit, provided that the same does not affect or prejudice the rights
created in favour of the Lessee and the Lessee shall not be entitled to object
to the same.

 

8.10 Holding Over Charges - If on or after expiry or early termination of the
term of the Lease, Lessee fails to hand-over the vacant and peaceful possession
of the Unit to the ITPL, the Lessee in that event shall be liable to pay a
monthly holding over charge equivalent to double the amount of rent paid for the
previous month in lieu of then prevailing Base Rent for the period it remains in
possession of the Unit. ITPL shall however be entitled to avail its legal rights
qua the premises against the Lessee irrespective of the payment of Holding over
charges and such payment shall not entail any right, whatsoever to the Lessee,
over the Unit. The status of the Lessee during the period of hold-over shall not
be more than that of an illegal occupant.

 

9. ARBITRATION:

 

9.1 All disputes and differences whatsoever which shall at any time hereafter
(whether during the continuance of these presents or upon or after its discharge
or determination) arise between the parties hereto in respect of, concerning or
arising out of these presents and the Bye laws pursuant hereto shall be referred
to the Arbitration of a Sole Arbitrator if the parties can agree upon one and
failing that, the disputes shall be referred to an Arbitrator to be selected by
the Lessee out of a panel of three names submitted by ITPL.

 

9.2 The Arbitration shall be conducted in accordance with and subject to the
provisions of the Arbitration and Conciliation Act, 1996 or any statutory
modification or re-enactment thereof for the time being in force. The
Arbitration shall be held at Bangalore and shall be subject to the exclusive
jurisdiction of the Courts at Bangalore.

 

10. INSURANCE

 

10.1 The Lessee shall take out comprehensive third party insurance with respect
to the Unit covering any act or omission by the Lessee and the Lessee shall pay
the premium in respect of such insurance.

 

10.2 The Lessee shall take sufficient and adequate insurance cover with respect
to the Unit and its assets and the Lessee hereby indemnifies ITPL against all
claims made as the result of such act or omission by the Lessee.



--------------------------------------------------------------------------------

11 INDEMNITY

 

11.1 The Lessee under all circumstances fully and effectually and effectively
indemnifies ITPL against any and all claims, losses, injuries, liabilities,
costs, expenses, damages, actions or proceedings whatsoever which may be made or
taken against ITPL by any person or which may be suffered by ITPL arising out of
any action or non action, accident or otherwise, or by any reason of the
Lessee’s operations and use of the Unit and the various facilities.

 

12 FORCE MAJEURE

 

12.1 Notwithstanding anything to the contrary, in case of any violence, civil
commotion, tempest, flood, earthquake, or any inevitable accident or any act
beyond Lessee’s reasonable control causing damage to the Unit or the Building
housing the Unit, or in the event of the Unit or the Building housing the Unit
or any part thereof is sealed or prohibited to be used by any municipal /
governmental/ judicial/ quasi-judicial or local authority resulting in the
Lessee, being unable to use and enjoy the Unit for its business for a continuous
period of 30 days and the same not being rectified by the ITPL within 30 days of
the same arising, the Lessee shall be entitled to terminate this Lease, without
penalty, by giving fifteen (15) days written notice to the ITPL without
assigning any reason thereof.

 

13. NOTICES:

 

13.1 All notices, to be served on either of the parties as contemplated by these
presents and the Bye laws shall be deemed to have been duly served if sent to
the party, by Registered Post A.D./Under Certificate of
Posting/Facsimile/hand-delivery at the respective addresses specified below:-

The Lessee :

Synplicity Software India Pvt. Ltd.

Unit No. 02, 3rd Floor,

Innovator Building

International Tech Park Bangalore

Whitefield Road, Bangalore – 560 066

Cc:

Unit No.01 & 02, 7th Floor

Navigator Block

International Tech Park Bangalore

Whitefield Road, Bangalore – 560 066

ITPL :

Information Technology Park Ltd.

International Tech Park, Bangalore

Whitefield Road, Bangalore 560 066



--------------------------------------------------------------------------------

14. GOVERNING LAW:

 

14.1 This Indenture and the Bye laws shall in all respects be governed by the
laws of India.

 

15. GENERAL:

 

15.1 Words used in this Indenture will have the same meaning assigned to them in
the said Bye Laws unless the context thereof requires to the contrary.

 

15.2 The terms and conditions laid down in the Bye-laws for the time being and
from time to time in force are supplemental to those laid down herein and are
for the purpose of carrying into effect the general terms of these presents.

IN WITNESS WHEREOF THE PARTIES HERETO HAVE HEREUNTO SET THEIR HANDS AND SEAL ON
THE DAY, MONTH AND YEAR FIRST HEREINABOVE WRITTEN.

 

for INFORMATION TECHNOLOGY    for SYNPLICITY SOFTWARE INDIA

PARK LIMITED

   PVT LTD AUTHORISED SIGNATORY    AUTHORISED SIGNATORY

 

WITNESSES: 1. _____________________________________ 2.
_____________________________________

Drafted by me

Advocate



--------------------------------------------------------------------------------

ANNEXURE `1’

FLOOR PLAN OF UNIT 1 TO BE ATTACHED



--------------------------------------------------------------------------------

ANNEXURE `2’

 

Lessee    SYNPLICITY SOFTWARE INDIA PVT LTD Location   

Navigator Building

Unit   

01 & 02, 7th Floor

Area in Sq Feet   

17,271.81 sft.

Rent Per sq.ft. in Rs. Per Month   

45/-

Per Month   

Rs.7,77,231/-

Lease Tenure   

3 years i.e. 15th January 2007 to 14th January 2010

Total Security Deposit   

Rs 93,26,772 /- (equivalent to 12 months rent)

Rs.60,00,000/- received on 30th September 2006

Balance amount of Rs. 33,26,777/- to be paid on or before 31 December 2006

 

For Information Technology Park Ltd    For Synplicity Software India Pvt Ltd
Authorised Signatory    Authorised Signatory



--------------------------------------------------------------------------------

ANNEXURE `3’

SPECIFICATIONS TO BE MENTIONED BY ITPL